Name: Commission Regulation (EEC) No 1761/90 of 27 June 1990 fixing the weighting coefficients to be used in calculating the Community market price for pig carcases and repealing Regulation (EEC) No 1700/89
 Type: Regulation
 Subject Matter: animal product;  prices
 Date Published: nan

 28 . 6 . 90 Official Journal of the European Communities No L 162/25 COMMISSION REGULATION (EEC) No 1761/90 of 27 June 1990 fixing the weighting coefficients to be used in calculating the Community market price for pig carcases and repealing Regulation (EEC) No 1700/89 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2759/75 of the Council of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regula ­ tion (EEC) No 1 249/89 (2), and in particular Article 4 (6) thereof, Whereas the Community market price for pig carcases, as referred to in Article 4 (2) of Regulation (EEC) No 2759/75, must be established by weighting the prices recorded in each Member State by coefficients expressing the relative size of the pig population of each Member State ; whereas these coefficients should be determined on the basis of the number of pigs counted at the beginning of December each year in accordance with Council Direc ­ tive 76/630/EEC of 20 July 1976 concerning surveys of pig production to be made by the Member States ('), as last amended by Directive 86/83/EEC (4) ; Whereas, in view of the results of the census of December 1989 the weighting coefficients fixed by Commission Regulation (EEC) No 1700/89 (^ should be adjusted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 The weighting coefficients referred to in Article 4 (2) of Regulation (EEC) No 2759/75 shall be as specified in the Annex hereto . Article 2 Regulation (EEC) No 1700/89 is hereby repealed. Article 3 This Regulation shall enter into force on 1 July 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 282, 1 . II . 1975, p. 1 . ( 2) OJ No L 129, 11 . 5 . 1989, p. 12. 0 OJ No L 223, 16 . 8 . 1976, p. 4. (4) OJ No L 77, 22. 3 . 1986, p. 31 . 0 OJ No L 166, 16 . 6. 1989, p. 23 . No L 162/26 Official Journal of the European Communities 28 . 6. 90 ANNEX Weighting coefficients to be used in calculating the Community market price for pig carcases Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands United Kingdom 6,5 9.2 22,4 1,2 16,8 12,3 1,0 9.3 0,1 13,8 7.4